DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al. (US 9,260,025 B1).
In regards to claim 1, McGrath discloses, in figure 3, a system (Fig. 3; 30) for exchanging electrical energy between an electrical energy source (AC current from grid) and an electrical energy store (14) of a vehicle (10), wherein the system comprises: a housing in which a power electronics unit (34), an electrical connection (output of 34), and a cooling device (Fig. 4; 52) are arranged (Col 5, lines 58-67; Col 6, lines 1-2), wherein the electrical energy store (14) of the vehicle (10) is electrically connectable to the power electronics unit via the electrical connection (Col 3, lines 39-53), wherein the power electronics unit (34) comprises at least one of an AC/DC converter (42) and a DC/AC converter (44), and the power electronics unit (34) facilitates an exchange of electrical energy between the electrical energy source (AC current from grid) and the electrical energy store (14) of the vehicle (Col 3, lines 54-67), wherein the cooling device (Fig. 4; 52) comprises a cooling medium (56) which cools the power electronics unit (Col 5, lines 58-67; Col 6, lines 1-2), and wherein the cooling device (Fig. 4; 52) is thermally coupled to a consumer of heat (output of 54) which is arranged in a building (Col 5, lines 58-67; Col 6, lines 1-2).
In regards to claim 3, McGrath discloses, in figure 3, The system according to claim 1, wherein the electrical connection is a DC connection (Col 3, lines 39-53).
In regards to claim 4, McGrath discloses, in figure 3, the system according to claim 1, wherein the power electronics unit (34) rests against the cooling device (Fig. 4; 52; Col 5, lines 58-67; Col 6, lines 1-2).
In regards to claim 5, McGrath discloses, in figure 4, the system according to claim 1, wherein the cooling device (52) is indirectly coupled to the consumer of heat (output of 54) by way of a heat exchanger (Col 5, lines 58-67; Col 6, lines 1-2).
In regards to claim 6, McGrath discloses, in figure 4, the system according to claim 1, wherein the cooling device (34) is directly coupled to the consumer of heat (output of 54) such that the cooling medium (56) is circulated through the consumer of heat (Col 5, lines 58-67; Col 6, lines 1-2).
In regards to claim 7, McGrath discloses, in figure 4, the system according to claim 1, wherein the housing is mounted to a wall of the building (See Fig. 2A; housing of 34 is mount to a wall of the building 50).
In regards to claim 8, McGrath discloses, in figure 3, a method for exchanging electrical energy between an electrical energy source (AC current from grid) and an electrical energy store (14) of a vehicle (10; Col 2, lines 51-67), comprising: exchanging electrical energy between the electrical energy source (AC current from grid) and the electrical energy store (14) of the vehicle (10) by way of a power electronics unit (34; Col 3, lines 54-67), and collecting heat generated by the power electronics unit (34) for use by a consumer of heat arranged in a building (Col 5, lines 58-67; Col 6, lines 1-2), wherein the power electronics unit (34) is arranged in a housing with a cooling device (Fig. 4; 52) and an electrical connection (output of 34; Col 5, lines 58-67; Col 6, lines 1-2), wherein the electrical energy store (14) of the vehicle (10) is electrically connectable to the power electronics unit via the electrical connection (Col 3, lines 39-53),4 Application No.: 16/830,791Attorney Docket No.: 07780614USResponse to Office Action of April 5, 2022wherein the power electronics unit (34) comprises at least one of an AC/DC converter (42) and a DC/AC converter (44), wherein the cooling device (Fig. 4; 52) comprises a cooling medium (56) which cools the power electronics unit (Col 5, lines 58-67; Col 6, lines 1-2), and wherein the cooling device is thermally coupled to the consumer of heat (output of 54).
In regards to claim 10, McGrath discloses in figure 4, the method according to claim 8, wherein the cooling device (52) is5 Application No.: 16/830,791indirectly coupled to the consumer of heat (output of 54) by way of a heat exchanger (Col 5, lines 58-67; Col 6, lines 1-2).
In regards to claim 11, McGrath discloses in figure 4, the method according to claim 8, wherein the cooling device (52) is directly coupled to the consumer of heat (output of 54) such that the cooling medium (56) is circulated through the consumer of heat (Col 5, lines 58-67; Col 6, lines 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 9,260,025 B1) in view of Grieve et al. (US 2006/0219448 A1).
In regards to claim 2, McGrath discloses, in figure 3, the system according to claim 1, wherein electrical energy is transferrable from the electrical energy source (AC current from grid) to the electrical energy store (14) of the vehicle (10), but does not disclose from the electrical energy store of the vehicle to the electrical energy source.
However, Grieve discloses, in figure 1, electrical energy is transferrable from the electrical energy store (120) of the vehicle (110) to the electrical energy source (140, 166, 152; Par 0029).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath to incorporate the teachings of Grieve by including wherein electrical energy is transferrable from the electrical energy store of the vehicle to the electrical energy source in order to provide electrical compatibility (Grieve; Par 0031).
In regards to claim 9, McGrath discloses, in figure 3, the method according to claim 8, wherein electrical energy is transferrable from the electrical energy source (AC current from grid) to the electrical energy store (14) of the vehicle (10), but does not disclose from the electrical energy store of the vehicle to the electrical energy source, and wherein a controller commands an exchange of electrical energy between the electrical energy source and the electrical energy store of the vehicle based on a heat demand of the consumer of heat.
However, Grieve discloses, in figure 1, wherein electrical energy is transferrable from the electrical energy store (120) of the vehicle (110) to the electrical energy source (140, 166, 152; Par 0029), and wherein a controller (165) commands an exchange of electrical energy between the electrical energy source and the electrical energy store of the vehicle (110) based on a heat demand of the consumer of heat (Par 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath to incorporate the teachings of Grieve by including wherein electrical energy is transferrable from the electrical energy store of the vehicle to the electrical energy source, and wherein a controller commands an exchange of electrical energy between the electrical energy source and the electrical energy store of the vehicle based on a heat demand of the consumer of heat in order to provide electrical compatibility (Grieve; Par 0031).
In regards to claim 21, McGrath disclose the system according to claim 1, but does not disclose wherein a controller commands an exchange of electrical energy between the electrical energy source and the electrical energy store of the vehicle based on a desired state of charge and a schedule of a user of the vehicle.
However, Grieve discloses, in figure 1, wherein a controller (165) commands an exchange of electrical energy between the electrical energy source (152) and the electrical energy store (120) of the vehicle (110) based on a desired state of charge and a schedule of a user of the vehicle (Par 0032-0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath to incorporate the teachings of Grieve by including wherein a controller commands an exchange of electrical energy between the electrical energy source and the electrical energy store of the vehicle based on a desired state of charge and a schedule of a user of the vehicle in order to provide electrical compatibility (Grieve; Par 0031).
In regards to claim 22, McGrath in view of Grieve disclose the system according to claim 21. Grieve further discloses, in figure 1, wherein the controller (165) is communicatively coupled to the vehicle (110) and the desired state of charge and the schedule are set by the user through an interface of the vehicle (Par 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath to incorporate the teachings of Grieve by including wherein the controller is communicatively coupled to the vehicle and the desired state of charge and the schedule are set by the user through an interface of the vehicle in order to provide electrical compatibility (Grieve; Par 0031).
In regards to claim 23, McGrath disclose the method according to claim 8, but does not disclose wherein a controller commands an exchange of electrical energy between the electrical energy source and the electrical energy store of the vehicle based on a desired state of charge and a schedule of a user of the vehicle.6 Application No.: 16/830,791
However, Grieve discloses, in figure 1, wherein a controller (165) commands an exchange of electrical energy between the electrical energy source (152) and the electrical energy store (120) of the vehicle (110) based on a desired state of charge and a schedule of a user of the vehicle6 (Par 0032-0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath to incorporate the teachings of Grieve by including wherein a controller commands an exchange of electrical energy between the electrical energy source and the electrical energy store of the vehicle based on a desired state of charge and a schedule of a user of the vehicle6 in order to provide electrical compatibility (Grieve; Par 0031).
In regards to claim 24, McGrath in view of Grieve disclose the method according to claim 23. Grieve further discloses, in figure 1, wherein the controller (165) is communicatively coupled to the vehicle (110) and the desired state of charge and the schedule are set by the user through an interface of the vehicle (Par 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath to incorporate the teachings of Grieve by including wherein the controller is communicatively coupled to the vehicle and the desired state of charge and the schedule are set by the user through an interface of the vehicle in order to provide electrical compatibility (Grieve; Par 0031).
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 9,260,025 B1).
In regards to claim 25, McGrath discloses the claimed invention except for wherein the cooling device is embedded in a rear wall of the housing, the electrical connection is mounted on a front wall of the housing, and the power electronics unit is mounted against the rear wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the cooling device is embedded in a rear wall of the housing, the electrical connection is mounted on a front wall of the housing, and the power electronics unit is mounted against the rear wall, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath by including wherein the cooling device is embedded in a rear wall of the housing, the electrical connection is mounted on a front wall of the housing, and the power electronics unit is mounted against the rear wall in order to increase efficiency and reduce costs (McGrath; Col 2, lines 26-35).
In regards to claim 27, McGrath discloses the claimed invention except for wherein the cooling device is embedded in a rear wall of the housing, the electrical connection is mounted on a front wall of the housing, and the power electronics unit is mounted against the rear wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the cooling device is embedded in a rear wall of the housing, the electrical connection is mounted on a front wall of the housing, and the power electronics unit is mounted against the rear wall, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath by including wherein the cooling device is embedded in a rear wall of the housing, the electrical connection is mounted on a front wall of the housing, and the power electronics unit is mounted against the rear wall in order to increase efficiency and reduce costs (McGrath; Col 2, lines 26-35).
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 9,260,025 B1) in view of Obasih et al. (US 2012/0263988 A1).
In regards to claim 26, McGrath discloses the system of according to claim 25, but does not disclose wherein a gap pad is disposed between the power electronics unit and the rear wall.
However Obasih discloses, in figure 4, wherein a gap pad (90) is disposed between the power electronics unit (34 as discussed in McGrath) and the rear wall (Par 0066).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath to incorporate the teachings of Obasih by including wherein a gap pad is disposed between the power electronics unit and the rear wall in order to provide an improved battery module and/or system for use in electric vehicles that addresses one or more challenges associated with the utilization of battery systems in such vehicles (Obasih; Par 0004).
In regards to claim 28, McGrath discloses the method of according to claim 27, but does not disclose wherein a gap pad is disposed between the power electronics unit and the rear wall.
However Obasih discloses, in figure 4, wherein a gap pad (90) is disposed between the power electronics unit (34 as discussed in McGrath) and the rear wall (Par 0066).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGrath to incorporate the teachings of Obasih by including wherein a gap pad is disposed between the power electronics unit and the rear wall in order to provide an improved battery module and/or system for use in electric vehicles that addresses one or more challenges associated with the utilization of battery systems in such vehicles (Obasih; Par 0004).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842